DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
	Claims 41-60 are rejected under the judicially created doctrine of double patenting over claims 1-16 of U. S. Patent No. 10,823,096 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the application claims are broader than the patent claims. 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 41-43, 45-51, and 53-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginter et al. (Ginter) (Patent/Publication Number US 2017/0157563 (or 9,808,763)). 
	Regarding claims 41, 51, and 57, Ginter discloses an engine system (20, 22) and method comprising: an exhaust sensor (34) positioned at a location after cylinders of an engine (12); a controller (54) in communication with the exhaust sensor (e.g. See Paragraphs [0030]) and configured to: receive data that corresponds to a methane number of fuel used within the engine (e.g. See Paragraphs [0022]); determine the methane number based on the data that has been received (e.g. See Paragraphs [0026, 0030, and 0041]), (See Paragraph [0026] ….  Examples of fuel qualities sensed by the fuel quality sensor 32 may include methane number (MN), octane or motor octane number (MON), and the like. In a particular example, the fuel quality sensor 32 is configured to sense the MN of the fuel in the fuel system 18 as the fuel is delivered to the engine 12 for combustion. Typically, the MN of the fuel corresponds to a knock resistance of the fuel. However, in addition to knock resistance, the MN of fuel provides an indication of the composition of the fuel. For example, by definition, the MN of methane is 100 and the MN of hydrogen is 0. …); and adjust an engine performance parameter based on the methane number (e.g. See Steps 94-104; Paragraphs [0041, and 0044-0049]).
	Regarding claim 42, Ginter further discloses wherein the controller includes one or more programmable tables (54) that correlate the data to the methane number, and wherein the controller uses the one or more programmable tables to determine the methane number (See Paragraph [0041] According to an aspect of the disclosure, the controller 54 is configured to determine a methane number of the fuel in the fuel system 18, determine a reductant potential of the exhaust 24, calculate a reductant dose to be injected into the exhaust system 20, determine error states, and the like. Measurements associated with the throttle position sensor 30, the fuel quality sensor 32, and/or the exhaust sensor 34 may be received by the controller 54 and utilized to determine the methane number of the fuel, the reductant potential of the exhaust 24, the amount of NOx in the exhaust 24, the reductant dose to be injected into the exhaust system 20, and the like. …. ; the controller 54 may compare signals from the throttle position sensor 30 to an empirically derived table of throttle position to NOx output, for example; and the controller 54 may utilize sensor reading from the fuel quality sensor 32 to calculate the methane number of the fuel and then use the methane number of the fuel to calculate the natively present HC. The natively present HC may offset the NOx in the exhaust 24.).
Steps 94-104; Paragraphs [0020, and 0044-0046]).
	Regarding claim 45, Ginter further discloses wherein the controller is further configured to monitor the methane number using the controller (e.g. See Paragraphs [0026, 0030, and 0041]).
	Regarding claim 46, Ginter further discloses wherein the controller is further configured to send a target value for the engine performance parameter to an adjusting mechanism to thereby adjust the engine performance parameter based on the methane number (e.g. See Paragraphs [0026, 0030, and 0041]).
	Regarding claims 47, 54, Ginter further discloses wherein the engine performance parameter is a fuel quantity provided to a mixer (30, 14, 18) that delivers air and fuel to the engine (e.g. See Paragraphs [0020, 0022, and 0030]).
	Regarding claims 48, 55, Ginter further discloses wherein the controller is further configured to adjust a fuel control valve that controls an amount of fuel delivered to the mixer (e.g. See Paragraphs [0020, 0022, and 0030]).
	Regarding claims 49, 56, Ginter further discloses wherein the fuel control valve is adjusted based on an optimized air-fuel ratio determined from the methane number by the controller (e.g. See Paragraphs [0020, 0022, and 0030]).
	Regarding claim 50, Ginter further discloses wherein the controller is an engine control module (e.g. See Paragraphs [0020, 0022, and 0030]).
	Regarding claim 58, Ginter further discloses wherein the data comprises an exhaust carbon dioxide value (Equation 1 and 4-5), and wherein the method further comprises controlling an .

Allowable Subject Matter
Claims 44, 52, and 59-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim rejection set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101; 112 2nd paragraph; and double patenting.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Trobaugh et al. (Pat. No. 2018/0163668), Dane et al. (Pat. No. 2019/0120151), Cohn et al. (Pat. No. 2011/0114058), Kitaura et al. (Pub. No. 2010/0083635), Remboski et al. (Pub. No. 5839274), and Collier, Jr. et al. (Pat. No. 6397790), all discloses an exhaust gas purification for use with an internal combustion engine. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        August 14, 2021